Title: To James Madison from Anthony Terry, September 1803 (Abstract)
From: Terry, Anthony
To: Madison, James


September 1803, Cádiz. In the absence of Yznardy, encloses a copy of Gavino’s letter to him of 1 Sept. “to serve for the Governmt. of the Trade of the United States.”
 

   
   RC and enclosure (DNA: RG 59, CD, Cadiz, vol. 1). RC 1 p.; docketed by Wagner. The enclosure, a one-page circular, announced the capture of a Moroccan cruiser by the U.S. ship Philadelphia and warned of other Moroccan warships in the vicinity of Cape St. Vincent and Cape Gata.



   
   A full transcription of this document has been added to the digital edition.

